DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This office action is in response to the after-final amendment filed 7/8/22. Claims 1, 7, and 22 have been amended, no new claims have been added, and claims 3, 6, and 18 have been cancelled. Thus, claims 1-2, 4-5, 7-17, and 19-22 are presently pending in this application.
Claims 1-2, 4-5, 7-9, 17, and 21-22 are allowed.
Election/Restrictions
Claims 1-2, 4-5, 7-9, 17, and 21-22 are allowed. The restriction requirement between species A, B, C, D, , as set forth in the Office action mailed on 8/21/20, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 8/21/20 is partially withdrawn.  Claim 9, directed to species A is no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. However, claims 10-16 and 19-20, directed to species B, C, D, and E remain withdrawn from consideration because they do not all   require all the limitations of an allowable claim.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Attorney Michael Teich on July 28, 2022.
The application has been amended as follows: 
(Currently Amended) A motion assistance apparatus, comprising: 
a shank frame configured to support a shank of a user; 
a thigh frame configured to rotate relative to the shank frame, and to support a thigh of the user, the thigh frame including a protrusion; 
a driving frame configured to assist a motion of a hip joint of the user by transmitting a power from a hip joint driver to the shank frame, the driving frame including an elongated guide configured to guide movement of the protrusion such that a distance the thigh frame is movable within the elongated guide is set to allow the protrusion to move freely within the guide during a sit-to-stand motion of the user; 
a thigh support connected to the thigh frame, the thigh support configured to support a rear surface of the thigh of the user, and 
a knee joint driver configured to connect the shank frame and the thigh frame, the knee joint driver configured to drive the thigh frame to assist the sit-to-stand motion of the user by transmitting a power from the knee joint driver to the thigh frame, 
wherein, as the knee joint driver drives the thigh frame, the power is not directly transmitted to the driving frame until the thigh frame moves relative to the driving frame to a position where the protrusion interacts with an end of the elongated guide corresponding to a completion of the sit-to-stand motion, the knee joint driver configured to adjust an angle between the thigh frame and the shank frame, thereby assisting a motion of a knee joint of the user.


	10-16. (Cancelled)
	19-20. (Cancelled)
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The prior art of record does not disclose the specific structure and function recited in claim 1, such that a motion assistance apparatus, comprising a shank frame; a thigh frame including a protrusion; a driving frame including an elongated guide configured to guide movement of the protrusion a distance the thigh frame is movable within the elongated guide is set to allow the protrusion to move freely within the guide during a sit-to-stand motion of the user. 
The closest prior art of record, Shimada (2010/0036302) does not specifically disclose the claimed apparatus as presented in claim 1. 
Shimada discloses a motion assistance apparatus (motion assistance device; see Abstract, lines 1-2), comprising a shank frame (40, fig 1); a thigh frame (20, fig 1); and a driving frame (90, fig 1).
However, Shimada and any combination fails to disclose the combination of  a thigh frame including a protrusion; the driving frame including an elongated guide configured to guide movement of the protrusion a distance the thigh frame is movable within the elongated guide and to modify Shimada would be improper hindsight.
Therefore, claims 1-2, 4-5, 7-9, 17, and 21-22 have been found allowable since any conclusion of obviousness would be based upon improper hindsight reasoning, using knowledge gleaned only from the applicant’s disclosure..
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KELSEY E BALLER whose telephone number is (571)272-8153. The examiner can normally be reached Monday - Friday 8 AM - 4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KELSEY E BALLER/Examiner, Art Unit 3785                                                                                                                                                                                                        
/JUSTINE R YU/Supervisory Patent Examiner, Art Unit 3785